DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 1/10/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 4/28/2021, 8/17/2020  and 1/10/2020  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 112
4.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, using phrase “a first search processor configured to search for an interested region corresponding to an interested site” and another phrase “a second search processor configured to search for the interested region”. Claim did not clarify, it is not understood which specific “interested region” and the second search processor searches for, especially when account is taken of the fact that “interested region” has not been detected by the first search processor. That make claim indefinite.
Claim 2, 5, 6, 8, 13, and 14 depends on claim 1, therefore claim indefinite.
Regarding claim 3, Using phrase “a second search processor configured to search for an interested region” and “ a third search processor search for the interested region based on a distribution of the blood vessel region in the event that the interested region has not been detected by the second search processor”.   Claim did not clarify, it is not understood which specific “interested region” and the third search processor searches for, especially when account is taken of the fact that “interested region” has not been detected by the second search processor. That make claim indefinite.
Claims 9 and 11 depends on claim 3, therefore claim indefinite.
Regarding claim 4, Using phrase “a first search processor configured to search for an interested region corresponding to an interested site” and”  a third search processor configured and search for the interested region and the interested region has not been detected by the first search processor”. Claim did not clarify, it is not understood which specific “interested region” and the third search processor searches 
Claims 10 and 12 depends on claim 4, therefore claim indefinite.
Regarding claim 15, using phrase the method comprising: a first search a process of searching for an interested region corresponding to an interested site” and “a second search a process of searching for the interested has not been detected by the process performed in the first search control step”.  Claim did not clarify, it is not understood which specific “interested region” and “interested”  and a second search a process of searching for the interested has not been detected by the process performed in the first search control step” . That make claim indefinite.
Claim 16 depends on claim15, therefore claim indefinite.
Regarding claims 17 and 18, a Using phrase “process of searching for the interested region based on a distribution of the blood vessel region and the event that the interested region has not been detected by the process performed in the second search control step”. Claim did not clarify, it is not understood which specific “interested region” and “interested” and “the event that the interested region has not been detected by the process performed in the second search control step”. That make claim indefinite.
Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,11-13,and 15-18 are  rejected under 35 U.S.C. 103 as being unpatentable over GOTO et al (2014/0198300 A1) in view of Tomatsu et al (9,161,690 B2).
Regarding claim 1, GOTO et al discloses (refer to figure 1) an ophthalmologic apparatus (paragraph 0022) comprising: a front image acquiring device (160) configured to acquire a front image of a fundus (Er) (paragraph 0030) of a subject's eye fundus based on a brightness variation in the front image; and template matching between the front image and a template image (paragraph 0090).  
GOTO et al discloses all of the claimed limitations except a first search processor and a second search processor.
 Tomatsu et al discloses a first search processor and a second search processor (i.e., template images 302,303,304 and 305 and fundus images 301, second fundus image 311 and third fundus image 321 and using different searches and processing unit 109, column 5, and lines 34-50).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide different search (i.e., first and second search processor) in to the GOTO et al an ophthalmologic apparatus for the purpose of select a fundus image that is less affected by eye motion as taught by Tomatsu et al (column 2, lines 45-50).
Regarding claim 2, depends on claim 1, GOTO et al discloses a blood vessel and a front image did not explicitly disclose a third search processor configured.
Tomatsu et al discloses a first search processor and a second search processor (i.e., template images 302,303,304 and 305 and fundus images 301, second fundus image 311 and third fundus image 321 and using different searches and processing unit 109, column 5, and lines 34-50).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide different search (i.e., first and second search processor and third search processor) in to the GOTO et al an ophthalmologic apparatus for the purpose of select a fundus image that is less affected by eye motion as taught by Tomatsu et al (column 2, lines 45-50).
Regarding claim 3, GOTO et al discloses (refer to figure 1) an ophthalmologic apparatus (paragraph 0022) comprising: a front image acquiring device (160) configured to acquire a front image of a fundus (Er) of a subject's eye; a second search processor configured to search for an interested region by template matching between the front image and a template image; and a blood vessel region corresponding to a blood vessel of the fundus by analyzing the front image (paragraph 0090). 
 GOTO et al discloses all of the claimed limitations except a first search processor and a second search processor.
 Tomatsu et al discloses a second search processor and a third search processor (i.e., template images 302,303,304 and 305 and fundus images 301, second fundus image 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide different search (i.e., first and second search processor) in to the GOTO et al an ophthalmologic apparatus for the purpose of select a fundus image that is less affected by eye motion as taught by Tomatsu et al (column 2, lines 45-50).
Regarding claim 4, GOTO et al discloses (refer to figure 1) an ophthalmologic apparatus (paragraph 0022) comprising: a front image acquiring device (160) configured to acquire a front image of a fundus of a subject's eye;   fundus based on a brightness variation in the front image (paragraph 0090).  
GOTO et al discloses all of the claimed limitations except a first search processor and a third search processor.
 Tomatsu et al discloses a first search processor and a third search processor (i.e., template images 302,303,304 and 305 and fundus images 301, second fundus image 311 and third fundus image 321 and using different searches and processing unit 109, column 5, and lines 34-50).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide different search (i.e., first and second search processor) in to the GOTO et al an ophthalmologic apparatus for the purpose of select a fundus image that is less affected by eye motion as taught by Tomatsu et al (column 2, lines 45-50).
Regarding claim 5, combination of GOTO et al in view of Tomatsu et al discloses wherein a size of the template image is smaller than a size of the front image, and the second search processor is configured to create a reduced image of a size 
Regarding claim 6,  combination of GOTO et al  in view of Tomatsu et al  discloses wherein the second search processor is configured to pre-store two or more template images respectively corresponding to two or more attributes, and search for the interested region by template matching between each of the two or more template images and the front image (paragraph 0088,GOTO)..  
Regarding claim 7, combination of GOTO et al in view of Tomatsu et al discloses wherein the interested region includes an optic nerve head region corresponding to an optic nerve head of the fundus, and the template image is an image of the optic nerve head and vicinity thereof.  
Regarding claim 8, combination of GOTO et al in view of Tomatsu et al discloses wherein the interested region includes an optic nerve head region corresponding to an optic nerve head of the fundus, and the first search processor is configured to search for a boundary of the optic nerve head region by identifying a location in the front image in which a brightness variation is discontinuous.  
Regarding claim 11, combination of GOTO et al  in view of Tomatsu et al  discloses wherein the front image acquiring device is configured to acquire another front image of the fundus acquired using a modality different from a modality used for acquisition of the front image, and the third search processor is configured to detect a blood vessel region corresponding to a blood vessel of the fundus by analyzing the another front image, search for a first interested region based on a distribution of the blood vessel region 
Regarding claim 12, combination of GOTO et al  in view of Tomatsu et al  discloses wherein the front image acquiring device is configured to acquire another front image of the fundus acquired using a modality different from a modality used for acquisition of the front image, and the third search processor is configured to detect a blood vessel region corresponding to a blood vessel of the fundus by analyzing the another front image, search for a first interested region based on a distribution of the blood vessel region detected from the another front image, perform registration between the front image and the another front image, and identify, as the interested region, a second interested region of the front image corresponding to the first interested region based on a result of the registration (figures  4 and 5 .GOTO et al ).  
Regarding claim 13, combination of GOTO et al in view of Tomatsu et al discloses wherein the front image is obtained by digitally photographing the fundus illuminated with near infrared light (101)   
Regarding claim 15, GOTO et al discloses (refer to figure 1) a method of controlling an ophthalmologic apparatus (paragraph 0022) that includes a processor (190) configured to process a front image of a fundus of a subject's eye, the method comprising: the processor the fundus based on a brightness variation in the front image; and template matching between the front image and a template image in the event that (Paragraph 0090).  

 Tomatsu et al discloses a first search control step and a second search control step (i.e., template images 302,303,304 and 305 and fundus images 301, second fundus image 311 and third fundus image 321 and using different searches and processing unit 109, column 5, and lines 34-50).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide different search control step (i.e., first and second search processor) in to the GOTO et al an ophthalmologic apparatus for the purpose of select a fundus image that is less affected by eye motion as taught by Tomatsu et al (column 2, lines 45-50).
Regarding claim 16, combination of GOTO et al  in view of Tomatsu et al  discloses further comprising a third search control step that causes the processor to perform a process of detecting a blood vessel region corresponding to a blood vessel of the fundus by analyzing the front image, and a process of searching for the interested region based on a distribution of the blood vessel region, in the event that the interested region has not been detected by the process performed in the second search control step.  
Regarding claim 17,  GOTO et al discloses (refer to figure 1) a method of controlling an ophthalmologic apparatus (paragraph 0022) that includes a processor (190) configured to process a front image of a fundus of a subject's eye, the method comprising: the processor to perform a process of searching; and a process of detecting a blood vessel region corresponding to a blood vessel of the fundus by analyzing the front image, and 
GOTO et al discloses all of the claimed limitations except a second search control step   and a third search control step.
 Tomatsu et al discloses a second search control step  and a third control step (i.e., template images 302,303,304 and 305 and fundus images 301, second fundus image 311 and third fundus image 321 and using different searches and processing unit 109, column 5, and lines 34-50).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide different search control step (i.e., first and second search processor) in to the GOTO et al an ophthalmologic apparatus for the purpose of select a fundus image that is less affected by eye motion as taught by Tomatsu et al (column 2, lines 45-50).  
Regarding claim 18, GOTO et al discloses (refer to figure 1) a method of controlling an ophthalmologic apparatus  (paragraph 0022) that includes a processor configured to process a front image of a fundus of a subject's eye, the method comprising: blood vessel  and the fundus by analyzing the front image  (Paragraph 0090).  
GOTO et al discloses all of the claimed limitations except a first search control step   and a third search control step.
 Tomatsu et al discloses a first search control step  and a third control step (i.e., template images 302,303,304 and 305 and fundus images 301, second fundus image 311 and third fundus image 321 and using different searches and processing unit 109, column 5, and lines 34-50).
.  
Allowable Subject Matter
6.   Claims 9, 10 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.     The following is a statement of reasons for the indication of allowable subject matter:   wherein the front image acquiring device is configured to acquire another front image of the fundus acquired using a modality different from a modality used for acquisition of the front image, and the third search processor is configured to detect a first blood vessel region corresponding to a blood vessel of the fundus by analyzing the another front image, perform registration between the front image and the another front image, identify a second blood vessel region of the front image corresponding to the first blood vessel region based on a result of the registration, and search for the interested region based on a distribution of the second blood vessel region and wherein the front image acquiring device is configured to acquire another front image of the fundus acquired using a modality different from a modality used for acquisition of the front image, and the third search processor is configured to detect a first blood vessel region corresponding to a blood vessel of the fundus by analyzing the another front image, perform registration between the front image and the another front image, identify a second blood vessel region of the front image corresponding to the first blood . 
Conclusion
8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/10/2022